UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

ae ee ee ee ee ee ee ee ee X
NICOLE PINEDO, :
Plaintiff, : 19 Civ. 7722 (VM)
-against- : CONDITIONAL ORDER
: OF DISCONTINUANCE
NETFLIX STUDIOS, LLC, et al., : WITHOUT PREJUDICE
Defendants. :
ae ee ee ee ee ee ee ee ee X

VICTOR MARRERO, United States District Judge.

The parties have notified the Court that they have reached an
agreement to resolve this action without further litigation, and they
ask the Court to dismiss this matter with leave for any party to reopen
the case should the parties not finalize a settlement within thirty
days. (See Dkt. No. 28.) Accordingly, it is hereby

ORDERED, that this action be conditionally discontinued without
prejudice and without costs; provided, however, that within thirty
(30) days of the date of this Order, the parties may submit to the
Court their own Stipulation of Dismissal for the Court to So Order.
Otherwise, within such time counsel for plaintiff may apply by letter
for restoration of the action to the active calendar of this Court
in the event by the deadline indicated the settlement is not
consummated. Upon such notification, the defendant shall continue
to be subject to the Court's jurisdiction, the Court shall promptly

reinstate the action and any pending motions to its active docket
and the parties shall be directed to appear before the Court, without
the necessity of additional process, on a date within ten days of
the plaintiff’s application for reinstatement, to schedule remaining
pre-trial proceedings and/or dispositive motions, as appropriate.
This Order shall be deemed a final discontinuance of the action with
prejudice in the event plaintiff has not requested restoration of
the case to the active calendar within such period of time.

Any further conferences with the Court are canceled but shall
be rescheduled as set forth above in the event plaintiff notifies
the Court that the parties’ settlement was not effectuated and that
such conference is necessary to resume pretrial proceedings herein.

The Clerk of Court is directed to terminate any pending motions
and to close this case.

SO ORDERED.

Dated: NEW YORK, NEW YORK
6 April 2020

    

Z a
Victor Marrero
YBa Beds
